UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-54117 ANNEC GREEN REFRACTORIES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 27-2951584 (State or Other Jurisdiction of (IRS Employer Incorporation) Identification No.) No.5 West Section, Xidajie Street, Xinmi City, Henan Province, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-371- 69999012 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesxNo ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: As of November 15, 2013, there were 19,995,701 shares of the registrant’s common stock issued and outstanding. ANNEC GREEN REFRACTORIES CORPORATION FORM 10-Q INDEX TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine MonthsEnded September 30, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signature Page 30 1 ANNEC GREEN REFRACTORIES CORPORATION PART I – FINANCIAL INFORMATION Item 1.Financial Statements ANNEC GREEN REFRACTORIES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Restricted cash Bank notes receivable Accounts receivable(net of allowance of $1,369,805 and $1,481,000 at September 30, 2013 and December 31, 2012, respectively) Retentions receivable (net of allowance of $543,256 and $531,000 at September 30, 2013 and December 31, 2012, respectively) Prepaid expenses and deposits Other receivables Inventories Non-current assets within 1 year - Total current assets Long-term retentions receivable (net of allowance of $1,023,506and $1,172,860 at September 30, 2013 and December 31, 2012, respectively) Plant and equipment, net Construction in progress -　 Land use rights, net Long-term investment - Long-term assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term loans $ $ Bank notes payable Accounts payable and accrued expenses Advances from customers Salaries payable Taxes payable Related party payables Loans payable to employees - Loans payable to other individuals -　 Other payable Other current liabilities Total current liabilities Deferred income Long-term payable - Long-term loans Total liabilities Commitments and contingencies (Note 20) Stockholders' equity: Series A preferred stock, $0.0001 par value; 20,000,000 shares authorized; zero shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized; 19,995,701 issued and outstanding at September 30, 2013 and December 31, 2012 Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 ANNEC GREEN REFRACTORIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME ThreeMonthsEnded NineMonthsEnded September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative Total operating expenses (Loss)income from operations )　 )　 Other income (expense): Interest income )　 Interest expense ) Non-operating income Non-operating expenditure ) - ) - Total other income(expense) (Loss)income before provision for income taxes )　 )　 Provision for income taxes )　 Net income(loss) )　 )　 Other comprehensive income(loss): Foreign currency translation adjustment Comprehensive (loss)income $ )　 $ $ )　 $ Net (loss)income per share-basic and dilutive $ )　 $ $ )　 $ Shares used in computing net loss per share-basic and dilutive The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ANNEC GREEN REFRACTORIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (Audited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Non cash interest expense, discount on bank notes receivable - Depreciation and amortization Provision (recovery) for bad debt ) ) (Gain) loss on sale of plant and equipment Change in assets and liabilities: Restricted cash ) ) Bank notes receivable Accounts receivable, retentions receivable and long-term retentions receivable Prepaid expenses and deposits ) Other receivables ) ) Inventories ) ) Bank notes payable - Non-current assets within 1 year ) - Accounts payable and accrued expenses ) Advances from customers ) ) Salaries payable ) Taxes payable ) ) Deferred income ) ) Other payables ) ) Other current liabilities - Long-term payable - Proceeds from notes payable - Deferred expenses ) - Net cashprovided by operating activities Cash flows from investing activities: Deposits for capital expenditure - ) Proceeds received from withdrawal of long-term investment - Purchase of plant and equipment ) ) Purchase of land use rights ) - Proceeds from sale of plant and equipment - Net cashprovided by(used in) investing activities ) Cash flows from financing activities: Payment of deposit for bank loan ) - Proceeds from other payables - Proceeds from loans to related parties, employees, and other Individuals ) ) Payment of loans to related parties, employees, and other individuals - Proceeds from short-term borrowings Payment of short-term borrowings ) ) Payment of long-term borrowings ) - Proceeds from issuance of long-term borrowings, net of payments - ) Net cash provided by (used in) financing activities ) Netincrease in cash Effect of exchange rate changes ) ) Cash at beginning of period Cash at end of period $ $ Noncash financing and investing activities: Reduction of accounts payable through disposal of plant and equipment $ $ Reduction of accounts receivable through addition of plant and equipment $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 1. Basis of Presentation and Description of the Company The accompanying unaudited condensed consolidated financial statements of Annec Green Refractories Corporation (the Company) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information pursuant to the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the financial statements have been included. The financial information for December 31, 2012 has been derived from the consolidated audited financial statements included in the Company’s annual report on Form 10-K with the Security and Exchange Commission (“SEC”) for the year ended December 31, 2012. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto, together with management’s discussion and analysis of the Company’s financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. The results of operations for the three and nine months period ended September30, 2013 are not necessarily indicative of the results for the year ending December 31, 2013 or any interim period. The accompanying condensed consolidated financial statements include all wholly-owned subsidiaries and all subsidiaries over which the Company exercises the power and control to direct activities significantly impacting financial performance. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain prior period amounts have been reclassified in the consolidated financial statements to conform to the current period presentation. 5 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 1. Basis of Presentation and Description of the Company, continued Business Description Zhengzhou Annec is principally engaged in the manufacture, design, development, sale, installation, and maintenance of refractory materials and products. Zhengzhou Annec’s primary products are heat shock bricks for internal, top, and external combustion hot air stoves, high alumina brick with heat shock, cordierite-mullite bricks, non-recasting, soft and high-heating andalusite brick, and silica bricks with high thermal conductivity and high density. Zhengzhou Annec produces refractory products through three factories in the Henan Province, PRC: Fuliang, Fuhua, and Fugang. Beijing Annec’s primary business is to design and build blast furnaces and hot air stoves. Beijing Annec acts as a general contractor and has outside construction companies serve as sub-contractors. Beijing Annec also derives revenue from technology research and development, graphic design, production, engineering and technical consulting, and sales of building materials. 6 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 2. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U .S. GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses, and the related disclosure of contingent assets and liabilities. Significant estimates and assumptions are used for, but not limited to: (1) allowance for doubtful accounts, (2) economic lives of property, plant, and equipment, (3) asset impairments, (4) percentage of completion on construction projects, and (5) contingency reserves. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. In addition, any change in these estimates or their related assumptions could have an adverse effect on our operating results. Concentration of Credit and Other Risks Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash, restricted cash, bank notes receivable, accounts receivable and other receivables. The Company holds all its bank deposits with banks in China. In China, there is no equivalent federal deposit insurance as in the United States; as such, these amounts held in banks in China are not insured. The Company has not experienced any losses in such bank accounts through September30, 2013. In an effort to mitigate any potential risk, the Company periodically evaluates the credit quality of the financial institutions which hold the bank deposits and the Company holds its cash in multiple banks supported by the local and Central Government of the PRC. The Company does not require collateral or other security to support the trade receivables. The Company is exposed to credit risk in the event of nonpayment by customers to the extent of amounts recorded on the balance sheet. One customer accounted for 28% and 28% of the trade receivable balance as of September30, 2013 and December 31, 2012, respectively. An additional customer accounted for 17% and 19% of the trade receivables balance as of September30, 2013 and December 31, 2012, respectively. Two customers individually accounted for 35% and 14% of the total revenue in three months ended September30, 2013 and two customers individually accounted for 25% and 15% of the total revenue in three months ended September30, 2012, respectively. Two customers individually accounted for 14% and 12% of our revenue in the nine month periods ended September30, 2013. Two customers individually accounted for 26% and 13% of our revenue in the nine month periods ended September30, 2012. 7 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 2. Summary of Significant Accounting Policies, continued The operations of the Company are located in the PRC. Accordingly, the Company’s business, financial condition, and results of operations may be influenced by the political, economic, and legal environment in the PRC. The Chinese Government controls its foreign currency reserves through restrictions on imports and conversion of Renminbi (RMB) into foreign currency. In July 2005, the Chinese Government adjusted its exchange rate policy from “Fixed Rate” to “Floating Rate.” During January 2008 to September 2013, the exchange rate between RMB and U. S. Dollars (USD) has fluctuated from USD $1.00 to RMB 7.3141 and USD $1.00 to RMB 6.1613, respectively. There can be no assurance that the exchange rate will remain stable. The Renminbi could appreciate or depreciate against the U.S. Dollar. The Company’s financial condition and results of operations may also be affected by changes in the value of certain currencies other than the Renminbi in which its earnings and obligations are denominated. Long-term Investment Long-term investment represents an investment the Company has in a regional bank within China. We do not hold a greater than 5% interest, and we have determined that we do not have significant control or influence in the bank. Accordingly, we record the investment at cost. Our investment is in a private company where there is no market to determine the value of the investment. We withdrew the investment in March 2013 and received proceeds of $159,314. Fair Value of Financial Instruments Fair Value Measurements and Disclosures (ASC 820-10) include a fair value hierarchy that is intended to increase the consistency and comparability in fair value measurements and related disclosures., The fair value hierarchy is based on inputs to valuation techniques that are used to measure fair value that are either observable or unobservable. Observable inputs reflect assumptions market participants would use in pricing an asset or liability based on market data obtained from independent sources while unobservable inputs reflect a reporting entity’s pricing an asset or liability based upon their own market assumptions. The fair value hierarchy consists of the following three levels: Level 1–inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date or other inputs that is observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2–observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active. Level 3–instrument valuations are obtained without observable market values and require a high-level of judgment to determine the fair value. The Company’s financial instruments consist mainly of cash, restricted cash, bank notes receivable, other receivables, and debt obligations. Other receivable are reflected in the accompanying financial statements at historical cost, which approximates fair value due to the short-term nature of these instruments. Based on the borrowing rates currently available to the Company for loans and similar terms and average maturities, the fair value of debt obligations also approximates its carrying value due to the short-term nature of the instruments. While the Company believes its valuation methodologies are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. The Company had no assets or liabilities measured at fair value and subject to the disclosure requirements based on the fair value hierarchy. 8 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 2. Summary of Significant Accounting Policies, continued Foreign Currency Translation The accompanying financial statements are presented in United States Dollars. The functional currency of our Company is the Renminbi, the official currency of the PRC. Capital accounts of the financial statements are translated into United States Dollars from RMB at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of the balance sheet date. Income and expenditures are translated at the average exchange rates for the quarter ended September30, 2013 and 2012. Items in the Company’s consolidated statement of cash flows are translated using a weighted average exchange rate, which approximates the exchange rate in effect at the time of the cash flows. For all periods reported, there were no transactions outside the PRC; thus, all of our transactions are in RMB, our functional currency. Currency translation adjustments from translation to U.S. Dollars for financial reporting purposes are recorded in other comprehensive income (loss) as a component of equity. 9 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 2. Summary of Significant Accounting Policies, continued A summary of the conversion rates for the periods presented is as follows: Nine MonthsEnded September30, December 31, Period end RMB: U.S. Dollar exchange rate Average RMB: U.S. Dollar exchange rate Revenue Recognition The Company’s principal revenue sources are from the sale of refractory materials and products and from sales generated from the designing and building of blast furnaces and hot-air stoves. Zhengzhou Annec primarily generates revenue from the sale of a variety of refractory bricks and the sales from kits of pre-assembled hot-air ovens. Zhengzhou Annec recognizes such revenue when: (1)there is persuasive evidence of an arrangement; (2)customers have accepted receipt of the goods in accordance with the shipping terms; (3)the amount to be paid by the customer is fixed or determinable; and (4)collectability is reasonably assured. Zhengzhou Annec recognizes revenue from the sale of a kit when the kit has been delivered and accepted by the customer. Beijing Annec enters into contracts to design and build blast furnaces and hot-air stoves and recognizes revenues during the construction period using the percentage of completion method. Most of the contracts are fixed-price contracts, which typically provide for a stated contract price and a specified scope of the work to be performed. Beijing Annec estimates the percentage of the job that is complete using variations of the cost-to-cost method. Cost is used as the primary indicator, but the Company also considers contract milestones and work in progress from subcontractor companies. If the estimate of costs left to be incurred plus actual costs already incurred exceeds the total revenue to be expected from a contract, then the full amount of the difference is recognized in the current period as a loss and presented on the consolidated balance sheet as a current liability. Beijing Annec also generates revenue from the sale of a variety of machines and equipment which the Company purchases from vendors. Beijing Annec recognized revenue from this type of sale when the machines and equipments have been delivered and accepted by the customer. During 2011, Zhengzhou Annec began entering into certain short-term contracts to build blast furnaces and hot blast stoves. These contracts have an average duration of approximately three to six months and do not exceed a period of one year. Zhengzhou Annec recognizes these revenues based on project completion and acceptance by the customer. Shipping and Handling Costs Shipping and handling costs billed to customers are recorded net of the amount collected. Shipping and handling expense included in selling expenses amounted to $1,287,287 and $647,066 for the quarter ended September30, 2013 and 2012, respectively, and $2,326,108 and $1,420,191 for the nine month periods ended September30, 2013 and 2012, respectively. 10 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 2. Summary of Significant Accounting Policies, continued Recent Accounting Pronouncements The Company reviews new accounting standards as issued. Some of the accounting standards issued are effective after the end of the Company’s previous fiscal years, and therefore may be applicable to the Company. Management has not identified any standards that it believes will have a significant impact on the Company’s consolidated financial statements. 11 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 3. Accounts Receivable The components of the Company’s net accounts receivable are as follows: September30 December 31 Amounts billed $ $ Amounts unbilled Total $ $ 4.Retentions Receivable and Long-term Retentions Receivable The Company enters into sales contracts with customers that provide for a retention provision in that the customers can keep a portion of the payment, generally 10% of the contract price, until the stoves the Company built or supplied refractory materials for were proven to be of good quality. The retention period is usually one to two years from the day the stoves are placed into service. The current portion on the Balance Sheet represents amounts due within a year. The long-term portion represents the amounts that are due over a year or are already over a year old. The following table shows the components of retentions receivable from long-term contracts as of September30, 2013 and December 31, 2012: September30, 2013 December 31, 2012 Retentions receivable Long-term retentions receivable Retentions receivable Long-term retentions receivable Chinese government or province owned customers: Amounts billed and due $ Amounts billed and not due Commercial customers: Amount billed and due Amount billed and not due Total $ 5.Prepaid expenses and deposits The components of the Company’s inventories are as follows: Prepaid expenses and deposits refers to payments prepaid to the supplier in accordance with purchase contract. September30, December 31, Prepaid expenses and deposits Prepaid expenses and deposits $ $ 6.Other Receivables The components of the Company’s other receivables are as follows: September30, December 31, Other receivables $ $ Advance to management - Advance to related party - Total other receivables $ $ 7.Inventories September30, December 31, Raw materials $ $ Work in process Finished goods Total inventories $ $ 12 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 8. Plant and Equipment, net The components of the Company’s plant and equipment are as follows: September30, December 31, Plants and buildings $ $ Machinery and equipment Vehicles Others Less accumulated depreciation ) Total plant and equipment, net $ $ Depreciation expense related to property and equipment was $433,539 and $422,974 for the three month periods ended September30, 2013 and 2012, respectively, and was $1,297,706 and $1,283,965 for the nine month periods ended September30, 2013 and 2012, respectively. The Company recorded a loss on sale of property and equipment of $12,071 and $0 for the three month periods ended September30, 2013 and 2012, respectively, and $32,865 and $141,739 for the nine month periods ended September30, 2013 and 2012, respectively. 9. Land Use Rights, net The components of the Company’s land use rights are as follows: Estimated Remaining September30, December 31, Life Land use rights 46years $ $ Software - Less accumulated amortization ) ) Total land use rights, net $ $ Amortization expense related to land use rights was $11,941 and $11,642 for the three month periods ended September30, 2013 and 2012, respectively, and $35,824 and $39,393 for the nine month periods ended September30, 2013 and 2012, respectively. The difference between the amortization expense and accumulated amortization is due to exchange rate differences. Amortization of land use rights attributable to future periods is as follows: Period ending September 30: $ Thereafter $ 13 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 10. Short-Term Loans The components of the Company’s short-term loans are as follows: September30, December 31, Short-term loans: Loans due to financial institutions $ $ At September30, 2013, the Company has fourteen loans with seven different banks that are due within one year. The weighted average interest rates are 7.147% and 7.571% for the three month periods ended September30, 2013 and 2012, respectively. Eight of the short-term loans (with an outstanding balance of approximately $17,111,010 at September30, 2013) are guaranteed by third parties, Beijing Annec, Alex Industrial Investment Limited Company, or Fuchao Li, chairman of the Company’s board of directors (the chairman). One of these eight loans is $4,888,860 due to Bank of Zhengzhou. Four of the loans (with an outstanding balance of approximately $5,045,303 at September 30, 2013) are collateralized by the Company’s office building, land, or machinery and equipment. Two of the loans (with an outstanding balance of approximately $5,785,151 at September 30, 2013) are secured by cash deposits of the Company. In 2013, the Company borrowed $4,859,716 (RMB 30 million) from the Bank of Zhengzhou.This loan was guaranteed by a third party(Note 20) similar to the other short term bank loans of the Company. Additionally, consistent with local Chinese banking practices, the Bank of Zhengzhou requested that the chairman also borrow funds from the bank in a separate transaction and that such borrowings be collateralized by a cash security deposit to be held in Bank of Zhengzhou.The Company’s chairman borrowed $4,568,133 (RMB 28.2 million) from the Bank of Zhengzhou under a one year loan agreement with interest at 5.4%.The chairman loaned this amount to the Company.This amount is included in “Other payable” on the balance sheet.In order to provide the cash security deposit required by the chairman’s loan from the Bank of Zhengzhou, the Company loaned an employee $4,859,716 (RMB 30 million) and the employee established the cash security deposit with the Bank of Zhengzhou.The receivable from the employee is due in one year. The Bank of Zhengzhou pays interest on the security deposit at 3.3%.This receivable is classified as a component of “Other Receivables – individuals and employees”.The Company, the chairman and the employee have agreed that: 1). The Company has the rights to the cash security deposit and any interest earnings on such deposit.Upon the Company receiving the security deposit, all obligations of the employee to the Company are fulfilled. 2). The Company is obligated to repay the $4,568,133 loan and interest expense on behalf of the chairman.Upon repayment of the chairman’s loan to the Bank of Zhengzhou, all of the Company’s obligations to the chairman are fulfilled. 11. Bank Notes Payable The components of the Company’s bank notes payable are as follows: September30, December 31, Notes payable: Loans due to financial institutions $ $ Bank notes payable represent bank notes paid to the Company’s vendors for purchase of inventory. At September30, 2013, the Company had bank notes payable with two different banks with maturity dates of six months. All are noninterest-bearing notes, but generally require fees of approximately 0.05%. The notes payable require cash to be held in reserve of 100% of the total outstanding notes payable balance. Cash held by the bank as collateral is included in restricted cash. 14 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 12. Advances from customers Advances from customers refer to the money from customers before shipment. The earnings will be written down after it meet the revenue recognition conditions. September30, December 31, Advances from customers Balance of advances from customers $ $ 13. Other payable Other payable refers to payables in addition to normal transaction. September30, December 31, Other payable $ $ 14. Deferred income Deferred income refers to revenue or income that are not recognized. It includes three parts: return from government, energy saving and emission reduction, and government allowance. The components of the Company’s deferred income are as follows: September30, December 31, Return from government $ $ Energy saving and emission reduction Government allowance Total $ $ 15 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 15. Other current liabilities Other current liabilities are mainly withholding expenses, and refers to accrued expenses that are not paid. September30, December 31, Other current liabilities Other current liabilities $ $ 16. Long-Term Loans The components of the Company’s long-term loans are as follows: September30, December 31, Long-term loans: Loan due to financial institution $ $ The long-term loan is due in 2015 and has an interest rate of 7.152% and is secured by one of the Company’s office buildings. Future minimum payments for the long-term loans are as follows: Period ending September 30: $ $ 16 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 17. Related Party Transactions At September30, 2013 and December 31, 2012, the Company had loans payable to the chairman (Fuchao Li), and a minority shareholder (Yin ling Fan) of the Company. The Company and these parties have not signed notes, there are no specific due dates, and no interest is paid on the loans. Money is transferred between these parties and the Company mainly for cash flow purposes. The amounts loaned and borrowed are short-term in nature and the balances at both year-ends are considered at the fair market value of the amounts owed. The following amounts were payable to the owners as of September30, 2013 and December 31, 2012: September30, December 31, Fuchao Li $ $ Yinling Fan $ $ During the three months ended March 31, 2013, the Company repaid $214,150 to Fuchao Li, and during the three months ended September30, 2013, the Company repaid $11,100 to Yinling Fan. In 2013, the Company borrowed $4,595,716 (RMB 30 million) from the Bank of Zhengzhou.This loan was guaranteed by a third party(Note 20) similar to the other short term bank loans of the Company. Additionally, consistent with local Chinese banking practices, the Bank of Zhengzhou requested that the chairman also borrow funds from the bank in a separate transaction and that such borrowings be collateralized by a cash security deposit to be held in Bank of Zhengzhou.The Company’s chairman borrowed $4,595,528 (RMB 28.2 million) from the Bank of Zhengzhou under a one year loan agreement with interest at 5.4%.The chairman loaned this amount to the Company.This amount is included in “Other payable” on the balance sheet.In order to provide the cash security deposit required by the chairman’s loan from the Bank of Zhengzhou, the Company loaned an employee $4,888,860 (RMB 30 million) and the employee established the cash security deposit with the Bank of Zhengzhou.The receivable from the employee is due in one year. The Bank of Zhengzhou pays interest on the security deposit at 3.3%.This receivable is classified as a component of “Other Receivables – individuals and employees”.The Company, the chairman and the employee have agreed that: 1). The Company has the rights to the cash security deposit and any interest earnings on such deposit.Upon the Company receiving the security deposit, all obligations of the employee to the Company are fulfilled. 2). The Company is obligated to repay the $4,568,133 loan and interest expense on behalf of the chairman.Upon repayment of the chairman’s loan to the Bank of Zhengzhou, all of the Company’s obligations to the chairman are fulfilled. 18. Income Taxes The Company is subject to applicable local tax statutes and is governed by the Income Tax Law of the PRC and local income tax laws (the “PRC Income Tax Law”). Zhengzhou Annec qualified as a hi-tech corporation and was accorded certain tax incentives for said designation. Accordingly, Zhengzhou Annec was subject to tax at a statutory rate of 15% for the three and nine months ended September30, 2013 and December 31, 2012. Zhengzhou Annec will continue to be subject to a 15% tax rate for the quarter ended September30, 2013, and expects that thereafter will become subject to a rate of 25% unless Zhengzhou Annec applies for and receives a further tax holiday for the succeeding five years. The tax savings due to this tax holiday is approximately $65,396 and $23,790 for the three month periods ended September30, 2013 and 2012, respectively. Beijing Annec is subject to taxes at a statutory rate of 25%. 17 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 19. Commitments and Contingencies Third Party Guarantees During three months ended September30, 2013 and the year ended December 31, 2012, the Company had agreements with third-party entities in which the Company has guaranteed certain debt of these entities, and these entities have guaranteed certain debt of the Company. As of September30, 2013 and December 31, 2012, the Company was a debt guarantor to three third-party entities. The maximum guaranteed amount is approximately $24,444,300 as of September30, 2013. The total guaranteed outstanding borrowings by these parties are approximately $20,044,326 as of September30, 2013. All of the guarantee agreements are for debt with maturities of one year or less, and mature through September30, 2014. These same parties disclosed above also act as debt guarantors on certain of the Company’s debt with a maximum guaranteed amount of approximately $28,192,426 as of September30, 2013. The Company’s loans guaranteed by these parties are approximately $17,111,010 as of September30, 2013. The Company has not historically incurred any losses due to such debt guarantees, and the Company has determined that the fair value of the guarantees is not material. Leases The Company has non-cancelable operating lease agreements principally for its office and factory facilities. These leases have terms expiring in 2015 and April 2014, and are renewable subject to negotiation. During 2010, the Company entered into operating lease agreements with several county governments of Xinmi City to lease three parcels of land where the Company’s factories are located. These lease terms are for fifty years through August 2059. The rent for the land is approximately $54,332 per year. Total rent expense for the leases as mentioned above was $98,195 and $84,430 for the three months ended September30, 2013 and 2012, and $257,613 and $177,282 for the nine months ended September30, 2013 and 2012,respectively. A summary of future minimum lease payments as of September30, 2013 is presented below. Minimum Lease Payments Year ending September30: Thereafter $ 18 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 20. Segment Reporting The Company has two reportable segments: Zhengzhou Annec and Beijing Annec. These segments operate in different geographical areas of China and employ separate management and sales teams. The Zhengzhou Annec segment primarily manufactures and sells a variety of refractory bricks and kits of pre-assembled hot-air ovens. In 2011, Zhengzhou Annec began to enter into contracts to design and build furnaces and stoves. These projects are generally for a term of one year or less. The Beijing Annec segment designs and builds blast furnaces and hot-air stoves on a contract basis and uses subcontractors throughout the construction process. Beijing Annec’s contracts are generally for projects with a term of one year or longer. The Beijing Annec segment purchases substantially all of its bricks and related products from Zhengzhou Annec. In addition, Beijing Annec also sells a variety of machines and equipment which are required as part of the entire blast furnace and hot-air stove package. The Company purchases these machines and equipment from outside vendors and generally sells them at cost plus a small mark-up. All revenues are related to end customers in China. Information on reportable segments for the three and nine months ended September 30, 2013 and 2012 is as follows: Three Months Ended Nine Months Ended September30, September30, Revenues: Zhengzhou Annec $ Beijing Annec - Total Cost of revenues: 　 　 Zhengzhou Annec Beijing Annec - Total Operating expenses: 　 　 Zhengzhou Annec Beijing Annec Total (Loss)income from operations $ ) $ $ ) $ Nine Months Ended September30 Depreciation expense Zhengzhou Annec $ $ Beijing Annec Total $ $ 19 Annec Green refractories corporation and subsidiaries Notes to Condensed Consolidated Financial Statements September 30, 2013 & 2012 (Unaudited) 20. Segment Reporting, continued September30, December 31, Identifiable assets Zhengzhou Annec $ $ Beijing Annec 　 　 TotalIdentical assets $ $ Nine Months Ended September30 (Loss)income from operations: Zhengzhou Annec $ ) $ Beijing Annec ) ) 　 　 (Loss)income from operations $ ) $ 20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our unaudited consolidated financial statements and related notes appearing elsewhere in this Quarterly Report.In addition to historical financial information, the following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to these differences include those discussed below and elsewhere in this Quarterly Report. See also “Risk Factors “contained in our Form 10-K filed led on April 1, 2013. Overview We are a refractory and production-based company that designs, develops, produces, and markets refractory products in the PRC. In addition, through our VIE, Beijing Annec, we provide integrated stove design, turnkey contracting, refractory production and sales. Through our subsidiary, Zhengzhou Annec, we are primarily engaged in the manufacture, design, development, sale, installation, and maintenance of refractory materials and products. Zhengzhou Annec’s primary products are heat shock bricks for internal, top, and external combustion hot air stoves, high alumina brick with heat shock, cordierite-mullite bricks, no recasting, soft and high-heating andalusite brick, and silica bricks with high thermal conductivity and high density. Zhengzhou Annec produces refractory products through three factories in the Henan Province, PRC: Fuliang, Fuhua, and Fugang. Through a contractual agreement, between Zhengzhou Annec and Beijing Annec, we design and build blast furnaces and hot air stoves, and act as a general contractor working with outside construction companies which serve as subcontractors. Beijing Annec also derives revenue from technology research and development, graphic design, production, engineering and technical consulting, and sales of building materials. We generate revenues from the sale of our refractory products, which consists of bricks of various size, shape, and construction material, and from services related to the design, engineering and build out of stoves. Summary of Critical Accounting Policies and Estimates Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses, and the related disclosure of contingent assets and liabilities. Significant estimates and assumptions are used for, but not limited to: (1) allowance for doubtful accounts, (2) economic lives of property, plant, and equipment, (3) asset impairments, (4) percentage of completion on construction projects, and (5)contingency reserves. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. In addition, any change in these estimates or their related assumptions could have an adverse effect on our operating results. There are several accounting policies that involve management’s judgments and estimates and are critical to understanding our historical and future performance, as these policies and estimates affect the reported amounts of revenue and other significant areas in our reported financial statements. Please refer to the “Management’s Discussion and Analysis of Financial Condition and Results of Operation” located within our Annual Report on Form 10-K for the year ended December 31,2012 filed with the Securities and Exchange Commission on April 1,2013 for further discussion of our “Critical Accounting Policies.” 21 Results of Operations For the Three Months Ended September30, 2013 and 2012 Three MonthsEnded September30 Revenues $ $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses (Loss)income from operations ) Other expense (Loss)income before provision for income taxes ) Provision for income taxes ) Net (loss)income $ ) $ Revenues We operate in two reportable segments: Zhengzhou Annec and Beijing Annec. The Zhengzhou Annec segment manufactures and sells a variety of refractory bricks and kits of pre-assembled hot-air ovens. In 2011, Zhengzhou Annec signed several refractory turnkey projects which was under a new business model. The Beijing Annec segment designs and builds blast furnaces and hot-air stoves on a contract basis and uses subcontractors throughout the construction process. In addition, Beijing Annec also sells a variety of machines and equipment which are required as part of the entire blast furnace and hot-air stove package. We purchase these machines and equipment from outside vendors and generally sell them at cost plus a small mark-up. Segments Three Months Ended September30, %of Revenue Three Months Ended September30, %of Revenue Zhengzhou Annec $ 100% $ % Beijing Annec - Total $ 100% $ % Revenues for the three months ended September30, 2013 were $11,026,510 compared to $ 14,924,338 for the three months ended September30, 2012. Revenues for the three months ended September30, 2013 decreased by $3,897,828 or 26%, primarily as a result of a decrease in sales and new orders for Zhengzhou Annec and no revenues from Beijing Annec. Beijing Annec did not generate any revenue for the three months ended September 30, 2012 as there was no order for its technology services or product from iron and steel manufacturers. The decrease in sales of refractory products by Zhengzhou Annec was mainly due to a decrease in number of orders during the three months ended September30, 2013.Zhengzhou Annec experienced a decrease in orders because of the decline in the demand from the iron and steel industry in 2013. The Company decided to develop new product and markets to improve results of operation, such as tracking and developing markets of functional materials and environment-friendly products, development of the international market. In addition, the Company also intends to maintain contact with current customers, and improve quantity of shipment according to the customer’s payment ability. The following table shows product sales of Zhengzhou Annec from existing and new customers during the three months ended September30, 2013, and 2012: TypeofCustomers’ Sales Amount(US$) Amount (US$) Existing customers New customers 22 Cost of Revenue Cost of revenue was $7,290,217 and $7,972,971 for the three months ended September30, 2013 and 2012, respectively. Cost of revenue for the three months ended September30, 2013 decreased by $682,754, or 9%. Stated as a percentage of revenues, the cost of revenue for the three months ended September30, 2013 was 66% and for the corresponding period of 2012 was 53%.The increase in cost of revenue of Zhengzhou Annec was primarily attributable to the change of the structure of the product. Operating Expenses General and Administrative. General and administrative expenses include payroll and related employee benefits, and other headcount-related costs associated with facilities, and other administrative expenses. General and administrative expenses were $1,476,933 and $1,352,386 for the three months ended September30, 2013 and 2012, respectively. The increase of $124,547, or 9%, in general and administrative expense was primarily attributable to the increase of consulting fees. Sales and Marketing Expenses. Sales and marketing expenses include payroll, employee benefits, and other headcount-related costs associated with sales and marketing personnel and travel, advertising, promotions, trade shows, seminars, and other programs. Sales and marketing expenses were $4,208,901 and $3,297,129 for the three months ended September30, 2013 and 2012, respectively. The increase of $911,772, or 28%, in sales and marketing expense was due to decrease in revenues and variable cost like commission, shipping expense, packaging expense and traveling expense. Other Expense, net. The total other expense was $1,133,615 and $493,389 for the three months ended September30, 2013 and 2012, respectively. The increase of $640,226, or 130%, in total other expense was primarily due to increase in bank loan interest. Items 2013 (US$) 2012 (US$) Change Other income (expense) Interest income 303% Interest expense 17% Non-operating income 26% Non-operating expenditure - 100% Total Other Expense 130% 23 For the Nine Months Ended September30, 2013 and 2012 Nine MonthsEnded September30 Revenues $ $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses (Loss)income from operations Other expense (Loss)income before provision for income taxes Provision for income taxes Net (loss)income $ $ Revenues We operate in two reportable segments: Zhengzhou Annec and Beijing Annec. The Zhengzhou Annec segment manufactures and sells a variety of refractory bricks and kits of pre-assembled hot-air ovens. In 2011, Zhengzhou Annec signed several refractory turnkey projects which was under a new business model. The Beijing Annec segment designs and builds blast furnaces and hot-air stoves on a contract basis and uses subcontractors throughout the construction process. In addition, Beijing Annec also sells a variety of machines and equipment which are required as part of the entire blast furnace and hot-air stove package. We purchase these machines and equipment from outside vendors and generally sell them at cost plus a small mark-up. Segments Nine Months Ended September30, %of Revenue Nine Months Ended September30, %of Revenue Zhengzhou Annec $ 100% $ % Beijing Annec - Total $ 100% $ % Revenues for the nine months ended September30, 2013 were $31,707,484 compared to $48,712,709 for the nine months ended September30, 2012.Revenues for the three months ended September30, 2013 decreased by $17,005,225 or 35%, primarily as a result of a decrease in sales and new orders for Zhengzhou Annec and no revenues from Beijing Annec. Beijing Annec did not generate any revenue for the nine months ended September 30, 2012 as there was no order for its technology services or products from the iron and steel manufacturers. The decrease in sales of refractory products by Zhengzhou Annec was mainly due to a decrease in number of orders during the nine months ended September30, 2013. Zhengzhou Annec experienced a decrease in orders because of decline in demand for Iron and steel industry production capacity in 20 13. The Company decided to develop new product and markets to improve results of operation, such as tracking and developing markets of functional materials and environment-friendly products, development of the international market. In addition, the Company also intends to maintain contact with current customers, and improve quantity of shipment according to the customer’s payment ability. The following table shows product sales of Zhengzhou Annec from existing and new customers during the nine months ended September30, 2013, and 2012: TypeofCustomers’ Sales Amount(US$) Amount (US$) Existing customers New customers Cost of Revenue Cost of revenue was $20,190,809 and $28,675,880 for the nine months ended September30, 2013 and 2012, respectively. Cost of revenue for the nine months ended September30, 2013decreased by $8,485,071, or 30%. Stated as a percentage of revenues, the cost of revenue for the nine months ended September30, 2013 was 64% and for the corresponding period of 2012 was 59%.The decrease in cost of revenue of Zhengzhou Annec was primarily attributable to the change of the structure of the product. 24 Operating Expenses General and Administrative. General and administrative expenses include payroll and related employee benefits, and other headcount-related costs associated with facilities, and other administrative expenses. General and administrative expenses were $4,153,020 and $4,280,005 for the nine months ended September30, 2013 and 2012, respectively. The decrease of $126,985, or 3%, in general and administrative expense was primarily attributable to the decrease of patent fees. Sales and Marketing Expenses. Sales and marketing expenses include payroll, employee benefits, and other headcount-related costs associated with sales and marketing personnel and travel, advertising, promotions, trade shows, seminars, and other programs. Sales and marketing expenses were $7,463,581 and $9,689,346for the nine months ended September30, 2013 and 2012, respectively. The decrease of $2,225,765, or 23%, in sales and marketing expense was due to decrease in revenues and variable cost like commission, shipping expense, packaging expense and traveling expense. Other Expense, net. The total other expense was $2,930,563 and $2,640,932 for the nine months ended September30, 2013 and 2012, respectively. The increase of $289,631, or 11%, in total other expense was primarily due to increase in notes receivable discounted of interest expense. Items 2013(US$) 2012(US$) Change Other income (expense) Interest income 37% Interest expense 2% Non-operating income 2% Non-operating expenditure - 100% Total Other Expense 11% Liquidity and Capital Resources As of September30, 2013, we had cash and restricted cash of $10,325,409 and total current assets of $102,126,251. As of December 31, 2012, we had cash and restricted cash of $6,850,405 and total current assets of $100,172,287. Restricted cash is used to secure bank notes payable and short-term loans. As of September30, 2013, we had accounts receivable of $31,460,386representing 31% of our total current assets compared to accounts receivable of $42,214,102, representing 42% of our total current assets as of December 31, 2012. Accounts receivable had decreased by $10,753,716 or 25% because of faster collection of accounts receivable. Our total liabilities as of September30, 2013 were $82,172,506 compared to $79,862,368 as of December 31, 2012. The increase of $2,310,138 or3% was a result of increase in short-term loans. We generally require 30% of contract price as advanced payment after we sign contract which is used to buy materials and production. 30% of contract price will be collected when we finish production and inspected by customer. These two 30% pieces of the contract price are the main components of our advances from customer. 30% of contract price will be received after the refractory installation is finished and tested by client. The final installment of 10% is due one or two years after the stove is used to allow for quality guarantee. The last 30% and 10% are the main components of our accounts receivable. As our business is contract-based sales, differentiations exist between contracts signed by different customer. As of September30, 2013, we had working capital of $23,722,880 compared to $23,708,632 as of December 31, 2012. We believe our cash and accounts receivable are adequate to satisfy our working capital needs and sustain our ongoing operations for the next twelve months. However, to develop new product and expand our market, we need improve our cash support, we must obtain additional short-term and long term loans from bank and/or- raise additional capital by the sale of our securities in order to implement our strategic growth plans which include increasing our product line, promoting our design and engineering services, improving our products, and the potential acquisitions of mines and other refractory companies. 25 Although we continue to explore opportunities for raising capital, we have no funding commitments in place at this time and we can give no assurance that such capital will be available on favorable terms, or at all. Even if we are successful in raising additional funds, there is no assurance regarding the terms of any additional investment and any such investment or other strategic alternative would likely substantially dilute or eliminate the interests of our shareholders. Below is a summary of our cash flow: Net Cash used in Operating Activities. For the nine months ended September30, 2012, net cash provided by operating activities was $1,774,372 compared to cash provided by operating activities of $1,085,928 for the nine months ended September30, 2013. The decrease in net cash provided by operating activities for the nine months ended September30, 2013 was primarily due to changes in net income, restricted cash, bank notes receivable, prepaid expenses and deposits, account receivable, retentions receivable and long term retentions receivable, other receivable, inventories, bank notes payable, account payable and accrued expenses, and other payable as set forth below: Items (US$) (US$) Increase /(Decrease)(US$) Percentage Net (Loss)Income ) ) % Restricted cash ) ) 57 % Bank notes receivable 0 % Accounts receivable, retentions receivable, and long term retentions receivable % Prepaid expenses and deposits ) ) % Other receivables ) ) ) % Inventories ) ) ) 65 % Bank notes payable 0 ) % Accounts payable and accrued expenses ) % Other payables ) ) 4 % Net Cash Used In (Provided By) Investing Activities. For the nine months ended September30, 2013, net cash provided byinvesting activities was $343,023, compared to net cash used in investing activities of $1,006,675, for the nine months ended September30, 2012. The decrease of net cash used in investment activities for the nine months ended September30, 2012 was primarily due to the decrease of purchase of plant and equipment. Items (US$) (US$) Increase/(Decrease) (US$) Percentage Purchase of plant and equipment ) 67 % Net Cash Provided by(Used In) Financing Activities. For the nine months ended September30, 2013, net cash provided by financing activities was $1,713,543 compared to $122,441 in net cash used in financing activities for the nine months ended September30, 2012. The increase of the net cash used in financing activities was primarily due to the changes of other payables, and short-term borrowings. Type of Proceeds (US$) (US$) Increase/(Decrease) (US$) Percentage Proceeds from shareholder 0 % Proceeds from short-term borrowings 60 % Loan Facilities In China, banks usually do not provide long term loans to businesses. Most loans are short term loans (12 months or less). All of our loans but one with Chinese banks is within twelve months. As such, each year we repay our loans and/or apply for new loans with our banks or with other banks for working capital needs. At September30, 2013, we borrowed approximately $27,941,464 from variousshort-term bank loansfor the working capital needs. All of our bank borrowings are secured by our land and buildings and/or guaranteed by third parties. As of September30, 2013, the Company and its subsidiaries have the following short-term loan facilities with the following terms: In 2013, the Company borrowed $4,888,860(RMB 30 million) from the Bank of Zhengzhou.This loan was guaranteed by a third party(Note 20) similar to the other short term bank loans of the Company. Additionally, consistent with local Chinese banking practices, the Bank of Zhengzhou requested that the chairman also borrow funds from the bank in a separate transaction and that such borrowings be collateralized by a cash security deposit to be held in Bank of Zhengzhou.The Company’s chairman borrowed $4,595,528 (RMB 28.2 million) from the Bank of Zhengzhou under a one year loan agreement with interest at 5.4%.The chairman loaned this amount to the Company.This amount is included in “Other payable” on the balance sheet.In order to provide the cash security deposit required by the chairman’s loan from the Bank of Zhengzhou, the Company loaned an employee $4,888,860 (RMB 30 million) and the employee established the cash security deposit with the Bank of Zhengzhou.The receivable from the employee is due in one year. The Bank of Zhengzhou pays interest on the security deposit at 3.3%.This receivable is classified as a component of “Other Receivables – individuals and employees” (Note 6).The Company, the chairman and the employee have agreed that: 1). The Company has the rights to the cash security deposit and any interest earnings on such deposit.Upon the Company receiving the security deposit, all obligations of the employee to the Company are fulfilled. 2). The Company is obligated to repay the $4,595,528 loan and interest expense on behalf of the chairman.Upon repayment of the chairman’s loan to the Bank of Zhengzhou, all of the Company’s obligations to the chairman are fulfilled. 26 Lender Secured Duration Outstandingasof September30, Interest rates Agricultural credit union By third parties 1 year $ % Agricultural credit union Machinery and equipment 1 year % Shanghai Pudong Development Bank Office building and land 1 year % Shanghai Pudong Development Bank By third parties and Fuchao Li 6 months % Shanghai Pudong Development Bank By Deposit 6 months % Shanghai Pudong Development Bank Office building 1 year % China Citic Bank By third parties, Beijing Annec and Alex Industrial 1 year % China Citic Bank By Third parties, Beijing Annec and Alex Industrial 1 year % China Guangfa Bank By third parties 1 year % China Merchants Bank By third parties 1 year % LuoYangBank By deposit 1 year % LuoYangBank By third parties 1 year % Bank of Zhengzhou By third parties 1 year % Total current (2013) $ Future minimum payments for the long-term loan are as follows: Period ending September30: $ $ Off-Balance Sheet Arrangements Under SEC regulations, we are required to disclose our off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, such as changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. An off-balance sheet arrangement means a transaction, agreement or contractual arrangement to which any entity that is not consolidated with us is a party, under which we have: ● Any obligation under certain guarantee contracts; 27 ● Any retained or contingent interest in assets transferred to an unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to that entity for such assets; ● Any obligation under a contract that would be accounted for as a derivative instrument, except that it is both indexed to our stock and classified in stockholder’s equity in our statement of financial position; and ● Any obligation arising out of a material variable interest held by us in an unconsolidated entity that provides financing, liquidity, market risk or credit risk support to us, or engages in leasing, hedging or research and development services with us. In China, because the bank lending system is still relatively new, it is common practice for companies to enter into cross-guarantee arrangements in order to secure lines of credit with banks. During three months ended September30,2013 and the year ended December 31, 2012, the Company had agreements with third-party entities in which the Company has guaranteed certain debt of these entities, and these entities have guaranteed certain debt of the Company. As of September30, 2013 and December 31, 2012, the Company was a debt guarantor to three third-party entities. The maximum guaranteed amount is approximately $24,444,300 as of September30, 2013. The total guaranteed outstanding borrowings by these parties are approximately $20,044,326 as of September30, 2013. All of the guarantee agreements are for debt with maturities of one year or less, and mature through March 31, 2014. These same parties disclosed above also act as debt guarantors on certain of the Company’s debt with a maximum guaranteed amount of approximately $28,192,426 as of September30, 2013. The Company’s loans guaranteed by these parties are approximately $17,111,010 as of September30, 2013. The Company has not historically incurred any losses due to such debt guarantees, and the Company has determined that the fair value of the guarantees is not material. Item 3.Quantitative and Qualitative Disclosures about Market Risk Not Applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, as of the end of the period covered by this report, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Act of 1934. Our disclosure controls and procedures are designed to provide reasonable assurance that the information required to be included in our Securities and Exchange Commission (“SEC”) reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, relating to the Company, including our consolidated subsidiaries, and was made known to them by others within those entities, particularly during the period when this report was being prepared. Based on the management’s assessment and review of our financial statements and results for the quarter ended September 30, 2013 we have concluded that our disclosure controls and procedures were effective as of the end of the period covered by this Report. Changes in Internal Controls over Financial Reporting There have been no material changes in our internal controls over financial reporting that occurred during the period covered by this quarterly report, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.We intend to continue to devote resources to remediating, improving and documenting our internal controls over financial reporting, including recruiting a new chief financial officer with US GAAP and SEC reporting experience, additional accounting and finance staff, and consultants to assist with these functions. 28 PART II - OTHER INFORMATION Item 1.Legal Proceedings We may be involved from time to time in ordinary litigation, negotiation and settlement matters that will not have a material effect on our operations or finances.We are not aware of any pending or threatened litigation against us or our officers and directors in their capacity as such that could have a material impact on our operations or finances. Item 1A.Risk Factors Not Applicable Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3.Defaults Upon Senior Securities None. Item 4.Mine Safety Disclosures None. Item 5.Other Information None. Item 6. Exhibits Exhibit No. Description Certification of Officers pursuant to Rules 13a-14 and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of Officers pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.INS XBRL Instance Document (1) 101.SCH XBRL Taxonomy Extension Schema (1) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (1) 101.DEF XBRL Taxonomy Extension Definition Linkbase (1) 101.LAB XBRL Taxonomy Extension Label Linkbase (1) 101.FRE XBRL Taxonomy Extension Presentation Linkbase (1) * Filed here with. XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 29 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ANNEC GREEN REFRACTORIES CORPORATION Dated: November 20, 2013 /s/ LI Jiantao By: LI Jiantao Its: Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Accounting Officer) 30
